Title: From George Washington to Archibald Kennedy, Jr., 20 January 1778
From: Washington, George
To: Kennedy, Archibald Jr.



Sir
Head Quarters Valley Forge 20th Jany 1778

I received yours of the 15th last Evening. When I arrived at Morris Town last winter, you applied to me, thro’ Colo. Moylan, for liberty to remove from thence to your farm near second River. I consented to this, as I looked upon it as a thing more convenient to you and more proper than for you to remain in morris town under your particular

Circumstances. I considered you then, as I do now, a prisoner of the State, and do not therefore think myself at liberty to interfere in any determination which the Governor and Council may come to respecting your future place of Residence. I can only wish that your conduct may appear to have been so unexceptionable that there may be no occasion to remove you from your own House—I am Sir Yr most obt Servt.
